1
2
3
                                                JS-6
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
     ANDREW S. KINDLE,                          Case No. 2:20-cv-06470-RGK-SHK
12
                             Plaintiff,
13                                              JUDGMENT
                        v.
14
     AAA AUTOMOTIVE CLUB OF
15   SOUTHERN CALIFORNIA,
16                           Defendant.
17
18        Pursuant to the Order Dismissing Case, IT IS HEREBY ADJUDGED that
19   the case is DISMISSED without prejudice.
20
21
     Dated: May 10, 2021                                                  ____
22                                  HONORABLE R. GARY KLAUSNER
                                    United States District Judge
23
24
25
26
27
28
